[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                     FILED
                       ________________________          U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              February 5, 2008
                              No. 07-10281                  THOMAS K. KAHN
                        ________________________                CLERK

                    D. C. Docket No. 06-10055-CV-JLK


ACCESS 4 ALL, INC.,
FELIX M. ESPOSITO, individually,


                                                          Plaintiffs-Appellants,

                                   versus

CASA MARINA OWNER, LLC, a foreign
limited liability company,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                             (February 5, 2008)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      In this Americans with Disabilities Act case, the appellants Access 4 All,

Inc. and Felix Esposito appeal from the district court’s October 3, 2006 order

dismissing the case on mootness grounds and awarding attorney’s fees to Appellee

Casa Marina Owner, LLC. With the consent of all parties, we hereby vacate the

district court’s order of October 3, 2006 dismissing the case and remand the cause

for further proceedings. We also vacate the district court’s order of October 3,

2006 awarding attorney’s fees to Casa Marina Owner, LLC.

      VACATE and REMAND.




                                        2